Ike Smith, being charged with the offense of manslaughter and being held in jail in default of posting bail as fixed by the County Judge in the sum of Fifteen Hundred ($1500.00) Dollars, sued out writ of habeas corpus to procure an order reducing the amount of bail required.
After the taking of testimony, the Circuit Judge declined to make the desired order and petitioner sued out writ of error to this Court.
The record fails to show that the petitioner could make bail in any sum. In fact, it is shown that he could not make bail in any appreciable amount. So it appears that with the facts before him, the Circuit Judge saw no legal or *Page 435 
sufficient reason to make an order which would have been at most an idle gesture.
So, the judgment will be affirmed but without prejudice to the petitioner to renew his petition in the Circuit Court if and when he may be able to show unto the court that he can procure good and sufficient sureties on his bail bond in the sum of one thousand dollars.
So ordered.
TERRELL, C. J., and THOMAS, J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN, not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.